Title: From George Washington to Brigadier General William Maxwell, 16 June 1778
From: Washington, George
To: Maxwell, William


                    
                        Sir
                        Head Quarters Valley Forge 16th June 1778
                    
                    I recd yours of the 14th. If the Enemy do not march thro’ Jersey they have been making a deal of useless preparation, and indeed I do not see how they can carry off the great number of Horses, & Carriages that they have been collecting with so much industry. I would not have you begin to inlist any of the draughts yet. I will in due time write to Congress,
                         and if, towards the end of the Campaign, we should find we shall have occasion for a considerable Army the next, I will advise the offering handsome Bounties to such as will inlist for the War or a limited time. I am Sir Yr most obt Servt.
                